internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc psi 4-plr-137508-01 date date legend decedent husband son daughter crut university so cf date date date date date probate code state dear this is in response to your letter dated date and prior correspondence submitted in which you requested rulings on behalf of son daughter and decedent’s estate concerning the application of sec_2518 sec_2055 and sec_2056 of the internal_revenue_code the facts are represented to be as follows decedent and husband as settlors established a charitable_remainder_unitrust crut on date son and daughter were designated as trustees crut was initially funded with jointly held securities and there have been no subsequent contributions to crut article one a of crut provides that during the lifetime of decedent and husband the trustees are to pay quarter-annually to or for the benefit of decedent and husband in equal shares an annual unitrust_amount equal to five and one-half percent of the net fair_market_value of the principal as of the first day of each taxable_year of crut and terminating as to each spouse with the last quarter-annual payment prior to his or her death upon the death of the first of decedent and husband to die the entire unitrust_amount is to be paid to the survivor of decedent and husband upon the death of the second of decedent and husband to die the entire unitrust_amount is to be paid in the same manner as provided for decedent and husband to or for the benefit of son and daughter for their lifetimes in equal shares or all to the survivor of son or daughter if only one of them survives both decedent and husband upon the death of the first of son and daughter to die the entire unitrust_amount is to be paid to the survivor of son or daughter article one a of crut provides that decedent and husband reserve the right exercisable by means of his or her will to revoke the interest of any recipient of the unitrust_amount other than decedent or husband attributable to decedent’s or husband’s respective contributions to crut such revoked interest is to be distributed following decedent’s or husband’s death as though such other recipient had predeceased decedent or husband article one b of crut provides that upon the death of the last survivor of the recipients the then principal and any accrued or undistributed_income other than any amount due any of the recipients or their estates under the above provisions are to be transferred and delivered to those organizations which qualify as organizations described in sec_170 sec_2055 and sec_2522 and have been identified at any time in a written instrument or instruments by husband during his lifetime or after his death at any time by son and daughter jointly during their lifetimes or by the survivor of them in proportions or amounts designated by such writing s or in the absence of any such designation s to the organizations identified in such writing which so qualify in equal shares in the absence of such written identification by husband or by son and daughter or the survivor of them the principal and accrued or undistributed_income is to be transferred to university provided that if no identified organization or university as the case may be is then an organization described in sec_170 sec_2055 and sec_2522 the principal and income is to be transferred to one or more such organizations described in sec_170 sec_2055 and sec_2522 as is selected by the trustees in the trustees’ sole discretion on date decedent and husband as grantors created a family charitable_trust so in a determination_letter dated date so was determined by the internal_revenue_service to be a supporting_organization to a community_foundation public charity cf exempt from federal_income_tax under sec_501 and sec_509 the trustees of so consist of two family trustees two cf trustees and one community trustee hereinafter referred to collectively as so trustees sec_5 of the so trust agreement provides that so is to distribute at least annually an amount equal to substantially_all of its net_income ie at least eighty-five of its investment_income and other income including short-term but not long- term capital_gains net of direct and indirect investment_expenses or such other amount that satisfies the minimum distribution_requirements of sec_1 a - i iii a and the administrative and or judicial rulings thereunder and interpretations thereof the minimum distribution_requirements any such distribution to cf is to be for its general purposes or for one or more of its activities or programs as the trustees may identify after consultation with officials of cf provided that notwithstanding anything in this article fifth to the contrary distributions from so are to be made in a manner consistent with such organization’s status as a supporting_organization under the internal_revenue_code and provided further that cf is to have full right power and authority to hold and distribute amounts it receives from so for purposes deemed appropriate by cf in a manner consistent with cf’s mission cf’s status as a community charitable_trust under the internal_revenue_code and so’s status as a supporting_organization under the code section a of so trust agreement provides that should either family trustees decedent or husband be unable or unwilling to serve or continue as a family trustee daughter is to fill the first such vacancy in the office of family trustee and son is to fill the second such vacancy in the office of family trustee following the death resignation or incapacity of both of decedent and husband to serve as the family trustees the family trustees are to be daughter and son or their successors as provided the trust agreement provides in general that upon the death resignation or incapacity of daughter or son to serve as a family trustee such lineal descendant of decedent and husband as such family trustee has designated in an intervivos writing filed with the records of so or in his or her will is to become the successor family trustee each successor family trustee is to have the same authority to designate a further successor family trustee from among decedent’s and husband’s lineal_descendants in the same manner on date husband designated so as crut’s charitable_remainder beneficiary under the terms of crut husband retained the right to change such remainderman at any time and from time to time during his lifetime on date decedent died decedent did not exercise her rights under article one a to revoke noncharitable survivor interests with respect to the portion of crut attributable to her contributions husband is the personal representative of decedent’s estate daughter is currently serving as an so trustee the parties now propose the following transactions the crut trustees will divide crut into two equal and separate trusts one trust crut no will be funded with the portion of crut assets attributable to decedent’s contribution to crut the other trust crut no will be funded with the remaining portion of crut assets attributable to husband’s contribution to crut the terms of each trust will be identical to the terms of crut son and daughter will disclaim in writing within months of decedent’s death their unitrust interests that take effect on husband’s death in crut no son and daughter will also disclaim their respective successor power to designate the charitable_remainder beneficiaries with respect to crut no further son and daughter will renounce any right they have as crut no trustees to select the charitable_remainder beneficiary of crut if university or any other designated remainder beneficiary loses its public charity status contingent substitution powers finally husband will renounce and release any and all right he has to designate the charitable_remainder beneficiary with respect to the crut no remainder in a manner that would have the effect of granting to son and or daughter directly or indirectly the right to direct the disposition of the crut no remainder in conjunction with the proposed disclaimers the so trustees will execute an amendment to the so trust agreement providing that any assets received by so as a result of any qualified_disclaimer by one or more disclaiming trustees which term includes son and daughter is to be held in one or more segregated accounts collectively referred to as the special account separate from any other assets of so sec_9_1 of the amended so trust agreement will provide that the right to make distributions from the income and or principal of special account and to make recommendations to cf concerning the uses and or ultimate recipients of such distributions are to be held exclusively by special trustees collectively referred to as special trustees who are to be appointed in accordance with sec_9_2 of the amended so trust agreement will provide that special trustees are to distribute such portions or the whole of the net_income and or principal of special account as provided in article fifth of so section a of the amended so trust agreement will provide that at all times from the creation of special account the number of special trustees in office are to be five section of the amended so trust agreement will provide that notwithstanding any other provision any special trustee is to be an individual who is not a disclaiming trustee or any related_or_subordinate_party with respect to any disclaiming trustee as the aforesaid quoted term is defined in sec_672 the provisions of this article ninth may not be revoked or amended in any manner that would allow a disclaiming trustee or any related_or_subordinate_party with respect to any disclaiming trustee as the aforesaid quoted term is defined in sec_672 to serve as special trustee probate code sec_6201 provides that a person to whom an interest in property would have devolved by whatever means including a beneficiary under will may disclaim it in whole or in part by a written disclaimer which shall describe the interest disclaimed declare the disclaimer and the extent thereof and be signed by the disclaimant probate code sec_6203 provides that a disclaimer in whole or in part may be made of any present or future_interest vested or contingent probate code sec_6204 requires that if the interest would have devolved to the disclaimant by an inter_vivos instrument the disclaimer or a copy thereof is to be delivered to the trustee or other person having legal_title to or possession of the property or interest disclaimed or who is entitled thereto by reason of the disclaimer probate code sec_6205 provides that a disclaimer relates back for all purposes to the date of the death of the decedent or the effective date of the inter_vivos transfer as the case may be the disclaimer is binding upon the disclaimant and all persons claiming through or under the disclaimant probate code sec_6205 provides that unless a testator or donor has provided for another disposition the disclaimer shall for purposes of determining the rights of other parties be equivalent to the disclaimant’s having died before the decedent in the case of a devolution by will or intestacy or before the effective date of an inter_vivos transfer son and daughter do not currently serve on the board_of directors of cf it is represented that neither son nor daughter will become a member of the board_of directors of cf in the future decedent’s estate son and daughter request the following rulings the proposed disclaimers by son and daughter of their unitrust interests in crut no will constitute qualified disclaimers under sec_2518 the value of the charitable_remainder interest in crut no will qualify for the federal estate_tax charitable deduction under sec_2055 the value of the unitrust_interest in crut no will qualify for the federal estate_tax_marital_deduction under sec_2056 ruling_request sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skipping_transfer_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if - the refusal is in writing the writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of - a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either - a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer for purposes of the federal estate gift and generation- skipping transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the disclaimant instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a disclaimant is not treated as making a gift sec_25_2518-2 provides that the 9-month period for making a disclaimer generally is to be determined with reference to the transfer creating the interest in the disclaimant with respect to inter_vivos transfers a transfer creating an interest occurs when there is a completed_gift for federal gift_tax purposes regardless of whether a gift_tax is imposed on the completed_gift sec_25_2518-2 provides that a qualified disclaimant cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in property sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by the person in the exercise of fiduciary powers to preserve or maintain the disclaimed property are not treated as an acceptance of the property or its benefits thus an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home however a fiduciary cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercises or retains a discretionary power to allocate enjoyment of that interest among members of a designated class sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant in revrul_72_552 c b the decedent who was the president and a director of a corporation organized under sec_501 transferred property to the corporation in his capacity as president and a director the decedent in conjunction with the other directors of the corporation had the power to direct the disposition of the corporation’s funds for charitable purposes the ruling holds that due to the decedent’s right exercisable in conjunction with others to designate the entities that would possess or enjoy the property transferred to the corporation the property transferred by the decedent to the corporation was included in the decedent’s gross_estate at his death under sec_2036 in this case son and daughter propose to disclaim their respective unitrust interests in crut no as discussed above under the terms of crut decedent retained the right to revoke the successor unitrust interests of son and daughter until her death accordingly the transfer of the unitrust interests of crut to son and daughter upon creation of crut constituted incomplete gifts for gift_tax purposes that became complete on decedent’s death see revrul_79_243 1979_2_cb_343 accordingly the 9-month period for making the disclaimers with respect to the unitrust interests of son and daughter commenced on decedent’s date of death as a result of the proposed disclaimers son and daughter will be presumed under state law to have predeceased the creation of crut with the effect that the crut no corpus will pass directly to so upon husband’s death son and daughter will also disclaim each of their successor powers to designate charitable_remainder beneficiaries with respect to crut no further son and daughter will renounce any right that they would have as trustees to select the charitable_remainder beneficiary of crut no finally husband will renounce and release any and all right he has to designate the charitable_beneficiary of crut no in a manner that would have the effect of granting to son and or daughter directly or indirectly the right to direct the disposition of the crut no remainder son and daughter have not accepted any benefits with respect to their crut unitrust interests further the amended so trust agreement provides that any assets received by so as a result of any qualified_disclaimer by disclaiming trustees which term includes son and daughter are to be held exclusively by special trustees any special trustee is to be an individual who is not a disclaiming trustee or any related_or_subordinate_party with respect to any disclaiming trustee as the quoted term is defined in sec_672 accordingly based on the facts presented and the representations made we conclude that if the respective disclaimers are received by decedent’s personal representative not later than the date that is months after decedent’s death the disclaimers will be qualified disclaimers under sec_2518 ruling_request and sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veteran organizations sec_20_2055-2 of the estate_tax regulations provides that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest that falls into the bequest devise or transfer as a result of a qualified_disclaimer sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described in sec_2055 a and an interest in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 a a deduction shall be allowed under this section for the interest which passes or has passed to the person or for the use described in sec_2055 a if in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_20_2055-2 provides generally that where an interest in property passes or has passed_from_the_decedent for charitable purposes and an interest in the same property passes or has passed_from_the_decedent for private purposes no deduction is allowed under sec_2055 for the value of the charitable interest unless the interest is a deductible_interest described in sec_20_2055-2 sec_20_2055-2 provides that a deductible_interest is a charitable interest in property where the charitable interest is a remainder_interest in a_trust which is a charitable_remainder_unitrust as defined in sec_664 and and sec_1_664-3 of the income_tax regulations for these purposes the charitable_organization to or for_the_use_of which the remainder_interest passes must meet the requirements of both sec_2055 and sec_664 sec_2056 allows an estate_tax deduction for the value of any interest in property that passes or has passed from a decedent to a surviving_spouse to the extent that the interest is included in the decedent’s gross_estate sec_2056 provides that a deduction is not allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail and a an interest in the property passes from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides generally that if the surviving_spouse of the decedent is the only noncharitable beneficiary of a qualified_charitable_remainder_trust ie a_trust described in sec_664 sec_2056 will not apply to any interest in the trust which passes or has passed_from_the_decedent to the surviving_spouse sec_20_2056_b_-8 provides that if the surviving_spouse is the only noncharitable beneficiary of a charitable_remainder_unitrust described in sec_664 the value of the unitrust_interest passing to the spouse qualifies for the marital_deduction under sec_2056 and the value of the remainder_interest qualifies for a charitable deduction under sec_2055 in the case at hand after the division of crut into crut no and crut no the total unitrust to be paid annually will not change husband will receive the same amount from both crut no and crut no that he would have received absent the division of crut similarly the interests of the charitable_remainder beneficiaries will be identical before and after the division of crut accordingly the division of crut into crut no and crut no will not cause crut no or crut no to fail to qualify as charitable_remainder unitrusts under sec_664 as discussed above as a result of the disclaimers by son and daughter son and daughter will be deemed to have predeceased decedent with respect to the disclaimed unitrust_interest therefore assuming the disclaimers executed by son and daughter are qualified disclaimers under sec_2046 and sec_2518 husband will be the only noncharitable beneficiary of crut no for federal estate_tax purposes accordingly assuming the disclaimers executed by son and daughter are qualified disclaimers under sec_2046 and sec_2518 and assuming crut no otherwise qualifies as a charitable_remainder_unitrust described in sec_664 the value of the charitable_remainder interest in crut no will qualify for the federal estate_tax charitable deduction under sec_2055 and the value of the unitrust_interest in crut no passing to husband will qualify for the federal estate_tax_marital_deduction under sec_2056 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code copy of this letter to decedent’s estate son and daughter in accordance with the power_of_attorney on file with this office we are sending a the ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours george l masnik chief branch associate chief_counsel passthroughs and special industries
